Execution Copy

 

Exhibit 10.3

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

among

 

AMERICREDIT REPURCHASE TRUST

as Issuer,

 

AMERICREDIT FINANCIAL SERVICES, INC.,

 

SHEFFIELD RECEIVABLES CORPORATION,

as Company,

 

and

 

BARCLAYS BANK PLC,

as Agent

 

Dated as of

August 19, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1       SECTION 1.1. Definitions    1 ARTICLE II
FUNDINGS; THE NOTE    1       SECTION 2.1. Funding; The Note.    1       SECTION
2.2. Sharing of Payments, Etc.    3       SECTION 2.3. Right of Setoff    4
      SECTION 2.4. Fees    4       SECTION 2.5. Selection of Funding Periods and
Interest Rates.    4 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE ISSUER   
6       SECTION 3.1. Representations and Warranties of the Issuer    6 ARTICLE
IV INDEMNIFICATION    8       SECTION 4.1. Indemnity    8       SECTION 4.2.
Indemnity for Taxes, Reserves and Expenses.    11       SECTION 4.3. Other
Costs, Expenses and Related Matters.    12       SECTION 4.4. Taxes    13
ARTICLE V THE AGENT    14       SECTION 5.1. Authorization and Action    14
      SECTION 5.2. Agent’s Reliance, Etc.    14       SECTION 5.3. Rapid
Amortization Event or Potential Rapid Amortization Event    14       SECTION
5.4. Agent and Affiliates    15       SECTION 5.5. Indemnification of the Agent
   15       SECTION 5.6. Non-Reliance    15       SECTION 5.7. Resignation of
Agent    16       SECTION 5.8. Payments by the Agent    16 ARTICLE VI
MISCELLANEOUS    16       SECTION 6.1. Term of Agreement    16       SECTION
6.2. Waivers; Amendments.    17       SECTION 6.3. Notices    17       SECTION
6.4. Governing Law; Submission to Jurisdiction; Integration.    19       SECTION
6.5. Counterparts    19       SECTION 6.6. Successors and Assigns.    20
      SECTION 6.7. Waiver of Confidentiality    21       SECTION 6.8.
Confidentiality Agreement    22       SECTION 6.9. No Bankruptcy Petition
Against the Company    22       SECTION 6.10. Further Assurances    22



--------------------------------------------------------------------------------

      SECTION 6.11. Headings

   22

      SECTION 6.12. Limitation of Liability

   22

      SECTION 6.13. Intended Tax Characterization

   23

      SECTION 6.14. No Recourse

   23

 

EXHIBITS

 

EXHIBIT A             Form of Initial Funding Request    A-1 EXHIBIT B   
         Form of Subsequent Funding Notice    B-1 EXHIBIT C             Form of
Note    C-1

 

ii



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of August 19, 2004, among
SHEFFIELD RECEIVABLES CORPORATION, a Delaware corporation, as lender (together
with its successors and assigns, the “Company”), AMERICREDIT REPURCHASE TRUST, a
Delaware statutory trust, as borrower (together with its successors and assigns,
the “Issuer”), AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”) and BARCLAYS BANK PLC (“Barclays”), as agent for the Company and
the other Owners (in such capacity, together with its successors, the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, subject to the terms and conditions of this Agreement and the Security
Agreement, the Issuer desires to obtain funds from the Company and to evidence
the obligation to repay such amounts, together with interest thereon, through
the issuance of the Note;

 

WHEREAS, pursuant to the Security Agreement, the Issuer will pledge to the
Collateral Agent for the benefit of the Secured Parties its interest in the
Collateral, including the Issuer’s interest in the Contracts;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1. Definitions Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in Annex A to the Security Agreement, dated
as of the date hereof, by and among AmeriCredit, AFS Warehouse Corp., the
Issuer, Wells Fargo Bank, National Association, as Collateral Agent, and the
Company.

 

ARTICLE II

 

FUNDINGS; THE NOTE

 

SECTION 2.1. Funding; The Note.

 

(a) Initial Funding. Upon the terms and subject to the conditions herein set
forth, provided that the Termination Date shall not have occurred, the Company
shall make an initial advance (the “Initial Funding”) to the Issuer on or after
the Closing Date. In connection with the Initial Funding, the Issuer shall, by
notice in the form of Exhibit A hereto (the “Initial Funding Request”) request
such Funding at least one Business Day by 12:00 p.m. (New York time) prior to
the proposed date of such Initial Funding. Such notice shall specify the amount
of the proposed Funding (which shall be at least $1,000,000) and the proposed
date of the Initial Funding.



--------------------------------------------------------------------------------

(b) Subsequent Fundings. Upon the terms and subject to the conditions herein set
forth, provided that the Termination Date shall not have occurred, the Company
shall make a subsequent advance from time to time (each, a “Subsequent Funding”)
to the Issuer on or after the Initial Funding Date. In connection with each
Subsequent Funding, the Issuer shall provide the Agent with a written notice in
substantially the form of Exhibit B (a “Subsequent Funding Notice”) setting
forth the amount of the proposed Subsequent Funding, which shall be at least
$1,000,000 (or, to the extent that the then available unused portion of the
Facility Limit is less than such amount, such amount). The Subsequent Funding
Notice shall be provided to the Agent no later than 10:00 a.m. (New York time)
on the Business Day prior to the related Subsequent Funding Date. Subsequent
Fundings shall not occur more than twice per month. The Agent will promptly
notify the Company of the Agent’s receipt of any Subsequent Funding Notice to be
made to the Agent on its behalf.

 

(c) By making any advance hereunder, neither the Company nor the Agent assumes
or shall have any obligations or liability under any of the Receivables, all of
which shall remain the obligations and liabilities of the Issuer, AmeriCredit
and AWC.

 

(d) Conditions to Funding. The Company shall have no obligation to advance any
funds to the Issuer in connection with any Funding if on the date of the
proposed Funding, (i) the sum of the Net Investment after giving effect to the
Funding, plus the Interest Component of Commercial Paper issued in connection
with such Funding would exceed the Facility Limit or the Commitment; (ii) the
Issuer is not in compliance with Section 5.3 of the Security Agreement; (iii) a
Potential Rapid Amortization Event or Rapid Amortization Event shall have
occurred and be continuing; (iv) the conditions precedent set forth in Sections
4.1 and 4.2 of the Security Agreement shall not be satisfied; or (v) the
representations and warranties in Section 3.1 hereof shall not be true and
correct.

 

(e) Initial Funding Request and Subsequent Funding Notices Irrevocable. The
Initial Funding Request and any Subsequent Funding Notice shall be irrevocable
and binding on the Issuer and the Issuer shall indemnify the Agent and the
Company against any loss or expense incurred by the Company, either directly or
indirectly (including through the Liquidity Provider Agreement) as a result of
any failure by the Issuer to complete the requested Funding including, without
limitation, any loss or expense incurred by the Agent or the Company, either
directly or indirectly (including pursuant to the Liquidity Provider Agreement),
by reason of the liquidation or reemployment of funds acquired by the Company
(or the Liquidity Provider) (including, without limitation, funds obtained by
issuing commercial paper or promissory notes or obtaining deposits or loans from
third parties) for the Company to complete the requested Funding.

 

(f) Payments. By no later than 12:00 noon (New York time) on the date of any
Funding, the Company shall remit the Transfer Price related to such Funding to
the account of the Agent specified therefor from time to time by the Agent by
notice to the Company. Promptly following each Funding, and in any event no
later than 3:00 p.m. (New York City time) on the day of such Funding, and the
Agent’s receipt of funds from the Company as set forth above, the Agent shall
remit such funds received in respect of the Transfer Price to the Issuer’s
account at the location indicated in Section 6.3 hereof, in immediately
available funds; provided, that if on any Funding Date (i) the Average Excess
Spread (calculated without giving effect to the proviso set forth in the
definition thereof) on such Subsequent Funding Date is less than zero and (ii)

 

2



--------------------------------------------------------------------------------

immediately prior to giving effect to the related Funding, the amount on deposit
in the Spread Account is less than the Required Spread Account Amount, then an
amount equal to the lesser of (A) the difference between (1) the Required Spread
Account Amount minus (2) the amount on deposit in the Spread Account, in each
case immediately prior to giving effect to the related Funding, and (B) the
Transfer Price related to such Funding, will be deducted from the Transfer Price
that is remitted to the Issuer’s account and will instead be transferred to the
Collateral Agent for deposit in the Spread Account.

 

(g) The Note.

 

(i) The Issuer’s obligation to pay the principal of and interest on all amounts
advanced by the Company pursuant to any Funding shall be evidenced by a single
note of the Issuer (the “Note”) which shall (1) be dated the Closing Date; (2)
be in the stated principal amount equal to the Facility Limit (as reflected from
time to time on the grid attached thereto); (3) bear interest as provided
therein; (4) be payable to the order of the Agent for the account of the Owners
and mature on the Remittance Date occurring in the sixth calendar month
following the calendar month in which the latest maturing Receivable (determined
as of the Termination Date) is scheduled to mature (without regard to extensions
subsequently granted on any Receivable by the Issuer or the Servicer); (5) be
entitled to the benefit of the Security Agreement and (6) be substantially in
the form of Exhibit C to this Agreement, with blanks appropriately completed in
conformity herewith. The Agent shall, and is hereby authorized to, make a
notation on the schedule attached to the Note of the date and the amount of the
Transfer Price paid to the Issuer in connection with each Funding and the date
and amount of the payment of principal thereon, and prior to any transfer of the
Note, the Agent shall endorse the outstanding principal amount of the Note on
the schedule attached thereto; provided, however, that failure to make such
notation shall not adversely affect the Company’s or any other Owner’s rights
with respect to the Note.

 

(ii) Although the Note shall be dated the Closing Date, interest in respect
thereof shall be payable only for the periods during which amounts are
outstanding thereunder. In addition, although the stated principal amount of the
Note shall be equal to the Facility Limit, the Note shall be enforceable with
respect to the Issuer’s obligation to pay the principal thereof only to the
extent of the unpaid principal amount of the Fundings outstanding thereunder at
the time such enforcement shall be sought.

 

SECTION 2.2. Sharing of Payments, Etc. If any Owner (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of any interest in the Note owned by it in excess of its ratable share
of payments on account of any interest in the Note obtained by such Owner
entitled thereto, such Recipient shall forthwith purchase from the Company
and/or the other Owners entitled to a share of such amount participations in the
percentage interests owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person
entitled thereto; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such Recipient, such purchase from each
such other Person shall be rescinded and each such other Person shall repay to
the Recipient the purchase price paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

 

3



--------------------------------------------------------------------------------

SECTION 2.3. Right of Setoff. Without in any way limiting the provisions of
Section 2.2 hereof, each of the Agent, the Company and each other Owner is
hereby authorized (in addition to any other rights it may have) at any time
after the occurrence of a Rapid Amortization Event or during the continuance of
a Potential Rapid Amortization Event to set-off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by the Agent, the Company
or such Owner to, or for the account of, the Issuer against the Aggregate
Unpaids owing by the Issuer to such Person (even if contingent or unmatured).

 

SECTION 2.4. Fees. The Issuer shall pay, in accordance with the Fee Letter, such
fees as are described therein, all of which shall be non-refundable.

 

SECTION 2.5. Selection of Funding Periods and Interest Rates.

 

(a) Prior to the Termination Date. At all times hereafter, but prior to the
Termination Date and with respect to the Transferred Interest held by the Agent
on behalf of the Company, the Issuer may, subject to the Company’s approval and
the limitations described below, request funding periods and allocate a portion
of the Net Investment to each selected funding period, so that the aggregate
amounts allocated to outstanding funding periods at all times shall equal the
Net Investment held on behalf of the Company. The Issuer shall give the Company
irrevocable notice by telephone of the requested funding period(s) at least one
(1) Business Day prior by 12:00 p.m. (New York time) to the requested Funding
Date or the expiration of any then existing funding period; provided, however,
that the Company may select, in its sole discretion, any such funding period if
(i) the Issuer fails to provide such notice on a timely basis or (ii) the
Company determines, in its sole discretion, that the funding period requested by
the Issuer is unavailable or for any reason commercially undesirable to any
party. The Company confirms that it is its intention to allocate all or
substantially all of the Net Investment held on behalf of it to one or more
funding periods with respect to which the interest rate applicable thereto is
calculated by reference to the CP Rate; provided that the Company may determine,
from time to time, in its sole discretion (whether as a result of a CP
Disruption Event or otherwise), that funding such Net Investment by means of the
issuance of Commercial Paper is not possible or is not desirable for any reason.
If the Liquidity Provider acquires from the Company a Purchased Interest
pursuant to the terms of the Liquidity Provider Agreement, Barclays, on behalf
of the Liquidity Provider, may exercise the right of selection granted to the
Company hereby. The initial funding period applicable to any such Purchased
Interest shall be a period of not greater than 14 days and Discount with respect
thereto shall be calculated by reference to the Base Rate. Thereafter, provided
that the Termination Date caused by a Rapid Amortization Event shall not have
occurred, Discount shall be calculated by reference to the Eurodollar Rate and,
if such rate is not available, the Base Rate. In the case of any funding period
outstanding upon the occurrence of the Termination Date, such funding period
shall end on the date of such occurrence.

 

(b) After the Termination Date. At all times on and after the Termination Date,
with respect to any portion of the Transferred Interest which shall be held by
the Agent on behalf of the Company, the Agent shall select all funding periods.
At all times after the

 

4



--------------------------------------------------------------------------------

Termination Date but prior to the occurrence of a Rapid Amortization Event,
Discount shall be calculated by reference to the CP Rate; provided, that the
Company may determine, from time to time, in its sole discretion (whether as a
result of a CP Disruption Event or otherwise), that funding such Net Investment
by means of the issuance of Commercial Paper is not possible or is not desirable
for any reason. Upon such determination, Discount shall be calculated at the
Eurodollar Rate. If the Liquidity Provider acquires from the Company a Purchased
Interest pursuant to the terms of the Liquidity Provider Agreement, Barclays, on
behalf of the Liquidity Provider, may exercise the right of selection granted to
the Company hereby. The initial funding period applicable to any such Purchased
Interest shall be a period of not greater than 14 days and Discount with respect
thereto shall be calculated by reference to the Base Rate. Thereafter, provided
that a Rapid Amortization Event shall not have occurred, Discount shall be
calculated by reference to the Eurodollar Rate and, if such rate is not
available, the Base Rate. After the occurrence of a Rapid Amortization Event,
Discount in respect of any Transferred Interest held by the Company or any
Purchased Interest held by a Liquidity Provider shall be determined as set forth
in Section 6.2 of the Security Agreement.

 

(c) Eurodollar Rate Protection; Illegality.

 

(i) If the Agent is unable to obtain on a timely basis the information necessary
to determine the Eurodollar Rate for any proposed funding period, then

 

(1) the Agent shall forthwith notify the Company or the other Owners, as
applicable and the Issuer that the Eurodollar Rate cannot be determined for such
funding period, and

 

(2) while such circumstances exist, neither the Company, the other Owners nor
the Agent shall allocate the Net Investment of any additional advances during
such period or reallocate the Net Investment allocated to any then existing
funding period ending during such period, to a funding period with respect to
which Discount is calculated by reference to the Eurodollar Rate.

 

(ii) If, with respect to any outstanding funding period, the Company or any of
the other Owners on behalf of which the Agent holds any Transferred Interest
therein notifies the Agent that it is unable to obtain matching deposits in the
London interbank market to fund any advance or to maintain such Transferred
Interest or that the Eurodollar Rate applicable to such Transferred Interest
will not adequately reflect the cost to the Person of funding or maintaining its
respective Transferred Interest for such funding period then the Agent shall
forthwith so notify the Issuer, whereupon neither the Agent nor the Company or
the other Owners, as applicable, shall, while such circumstances exist, allocate
any Net Investment of any additional Transferred Interest purchased during such
period or reallocate the Net Investment allocated to any funding period ending
during such period, to a funding period with respect to which Discount is
calculated by reference to the Eurodollar Rate.

 

(iii) Notwithstanding any other provision of this Agreement, if the Company or
any of the other Owners, as applicable, shall notify the Agent that such Person
has determined (or has been notified by any Liquidity Provider) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful (either for the Company, such

 

5



--------------------------------------------------------------------------------

other Owner, or such Liquidity Provider, as applicable), or any central bank or
other governmental authority asserts that it is unlawful, for the Company, such
other Owner or such Liquidity Provider, as applicable, to fund any advance or to
maintain the Transferred Interest the Discount with respect to which is
calculated by reference to the Eurodollar Rate, then (x) as of the effective
date of such notice from such Person to the Agent, the obligation or ability of
the Company or such other Owner, as applicable, to fund its purchase or
maintenance of the Transferred Interest at a Discount calculated by reference to
the Eurodollar Rate shall be suspended until such Person notifies the Agent that
the circumstances causing such suspension no longer exist and (y) the Net
Investment of each funding period in which such Person owns an interest shall
either (1) if such Person may lawfully continue to maintain the Transferred
Interest at a Discount calculated by reference to the Eurodollar Rate until the
last day of the applicable funding period, be reallocated on the last day of
such funding period to another funding period in respect of which the Net
Investment allocated thereto accrues Discount determined other than with respect
to the Eurodollar Rate or (2) if such Person shall determine that it may not
lawfully continue to maintain the Transferred Interest at a Discount calculated
by reference to the Eurodollar Rate until the end of the applicable funding
period, such Person’s share of the Net Investment allocated to such funding
period shall be deemed to accrue Discount at the Base Rate from the effective
date of such notice until the end of such funding period.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

OF THE ISSUER

 

SECTION 3.1. Representations and Warranties of the Issuer. The Issuer represents
and warrants to and covenants with the Agent, the Company and the other Owners
as of the Closing Date and, except as otherwise provided herein, as of any
Funding Date that:

 

(a) Corporate Existence and Power. The Issuer is a statutory trust duly
organized, validly existing and in good standing under the laws of Delaware and
has all power and all material governmental licenses, authorizations, consents
and approvals required to carry on its business in each jurisdiction in which
its business is now conducted.

 

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Issuer of this Agreement and the other
Transaction Documents are within the Issuer’s powers, have been duly authorized
by all necessary action, require no action by or in respect of, or filing with,
any governmental body, agency or official (except as contemplated by Section 2.6
of the Security Agreement), and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the Issuer’s Trust
Agreement or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Issuer or result in the creation or imposition of
any lien on assets of the Issuer (except as contemplated by Section 2.6 of the
Security Agreement), or require the consent or approval of, or the filing of any
notice or other documentation with, any governmental authority or other Person.

 

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
constitutes the legal, valid and binding obligation of the Issuer, enforceable
against the Issuer in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors.

 

6



--------------------------------------------------------------------------------

(d) Accuracy of Information. All information heretofore furnished by the Issuer
(including without limitation, the Servicer’s Certificate and AmeriCredit
Corp.’s financial statements) to the Company, the other Owners or the Agent for
purposes of or in connection with this Agreement or any transaction contemplated
hereby is, and all such information hereafter furnished by the Issuer to the
Company, the other Owners or the Agent will be, true and accurate in every
material respect, and the Issuer has not omitted to disclose any information
which is material to the transaction, on the date such information is stated or
certified.

 

(e) Tax Status. All tax returns (federal, state and local) required to be filed
with respect to the Issuer have been filed (which filings may be made by an
Affiliate of the Issuer on a consolidated basis covering the Issuer and other
Persons) and there has been paid or adequate provision made for the payment of
all taxes, assessments and other governmental charges in respect of the Issuer
(or in the event consolidated returns have been filed, with respect to the
Persons subject to such returns).

 

(f) Action, Suits. There are no actions, suits or proceedings pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any
Affiliate of the Issuer or their respective properties, in or before any court,
arbitrator or other body.

 

(g) Use of Proceeds. (i) The proceeds of any Funding will be used by the Issuer
to (a) acquire the Receivables, the Contracts related thereto and the Related
Security with respect thereto from each of AmeriCredit and AWC, as the case may
be, pursuant to the Master Receivables Purchase Agreement, (b) to pay down debt
in connection with the purchase of the Receivables and Contracts pursuant to the
Master Receivables Purchase Agreement, or (c) to make distributions constituting
a return of capital and (ii) no proceeds of any Funding will be used by the
Issuer to acquire any security in any transaction which is subject to Section 12
of the Securities Exchange Act of 1934, as amended or for any purpose that
violates any applicable law, rule or regulation, including Regulation U of the
Federal Reserve Board.

 

(h) Place of Business. The state of organization, chief place of business and
chief executive office of the Issuer are located at the address of the Issuer
indicated in Section 9.3 of the Security Agreement and the offices where the
Issuer keeps all its records, are located at the address indicated in Section
9.3 of the Security Agreement.

 

(i) Merger and Consolidation. As of the date hereof the Issuer has not changed
its name, merged with or into or been consolidated with any other entity or been
the subject of any proceeding under Title 11, United States Code (Bankruptcy).

 

(j) Solvency. The Issuer is not insolvent and will not be rendered insolvent
immediately following the consummation on the Closing Date of the transactions
contemplated by this Agreement and the Security Agreement, including the pledge
by the Issuer to the Collateral Agent of the Collateral.

 

(k) No Rapid Amortization Event. After giving effect to each Funding, no
Potential Rapid Amortization Event or Rapid Amortization Event exists.

 

7



--------------------------------------------------------------------------------

(l) Compliance. The Issuer has complied in all material respects with all
Requirements of Law in respect of the conduct of its business and ownership of
its property including the Receivables.

 

(m) Not an Investment Company or a Holding Company. The Issuer is not, and is
not controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from all provisions of such Act.
The Issuer is not a “holding company”, or a subsidiary or affiliate of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

(n) ERISA. The Issuer is in compliance in all material respects with ERISA and
no lien in favor of the Pension Benefit Guaranty Corporation on any of the
Receivables shall exist.

 

(o) Subsidiaries. The Issuer does not have any Subsidiaries.

 

Any document, instrument, certificate or notice delivered to the Company, any
other Owners or the Agent by the Issuer hereunder shall be deemed a
representation and warranty by the Issuer.

 

The representations and warranties set forth in this Section 3.1 shall survive
the pledge and assignment of the Collateral to the Collateral Agent for the
benefit of the Secured Parties. Upon discovery by the Issuer, the Company, the
Agent or any other Owner of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
to the others.

 

ARTICLE IV

 

INDEMNIFICATION

 

SECTION 4.1. Indemnity. Without limiting any other rights which the Agent, the
Company or any other Owner may have hereunder or under applicable law, each of
the Issuer and AmeriCredit agrees to jointly and severally indemnify the
Company, any other Owner, the Collateral Agent, the Agent, the Liquidity
Provider, the Credit Support Provider and any permitted assigns and their
respective agents, officers, directors and employees (collectively, “Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys’ fees (which such attorneys
may be employees of the Company, any other Owner, the Agent, the Collateral
Agent, the Liquidity Provider and the Credit Support Provider) and disbursements
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by such Indemnified Party in any action or
proceeding between the Issuer, AmeriCredit (including in its capacity as
Servicer) or AWC and such Indemnified Parties or between such Indemnified
Parties and any third party or otherwise arising out of or as a result of this
Agreement, the other Transaction Documents or the ownership or maintenance,
either directly or indirectly, by the Company, the other Owners, the Agent, the
Liquidity Provider or the Credit Support Provider of the Note (or any interest
therein), or any other transactions contemplated hereby or thereby excluding,
however, (i) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of an Indemnified Party or

 

8



--------------------------------------------------------------------------------

(ii) except as otherwise specifically provided in this Agreement, losses with
respect to any Receivables. Such Indemnified Amounts shall be paid in accordance
with Sections 2.3(a)(v) and 2.3(a)(xi) of the Security Agreement. Without
limiting the generality of the foregoing, each of the Issuer and AmeriCredit
shall indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

 

(a) any representation or warranty made by the Issuer, AmeriCredit, AWC or the
Servicer (or any officers of the Issuer or the Servicer) under or in connection
with this Agreement, the Security Agreement, any other Transaction Document, the
Initial Funding Request, any Subsequent Funding Notice, any Servicer’s
Certificate or any other information or report delivered by the Issuer,
AmeriCredit, AWC or the Servicer pursuant hereto or thereto, which shall have
been false or incorrect in any material respect when made or deemed made;

 

(b) the failure by the Issuer, AmeriCredit, AWC or the Servicer to comply with
any applicable law, rule or regulation with respect to the Collateral, or the
nonconformity of any portion of the Collateral with any such applicable law,
rule or regulation;

 

(c) the failure to vest and maintain vested in the Collateral Agent a first
priority perfected security interest in the Collateral, free and clear of any
Adverse Claim;

 

(d) the failure to file, or any delay in filing, financing statements,
continuation statements, or other similar instruments or documents under the UCC
of any applicable jurisdiction or other applicable laws with respect to all or
any part of the Collateral which failure has an adverse effect on the validity,
perfected status or priority of the security interest granted to the Collateral
Agent under the Security Agreement;

 

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable not being legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of services related to such
Receivable or the furnishing or failure to furnish such services;

 

(f) any failure of the Issuer or the Servicer to perform its duties or
obligations in accordance with the provisions of the Security Agreement or any
other Transaction Document to which it is a party;

 

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with related merchandise or services which are the subject of any
Receivable;

 

(h) the transfer of an ownership interest in any Receivable other than an
Eligible Receivable;

 

(i) the failure by the Issuer, AmeriCredit (individually or as Servicer) or AWC
to comply with any term, provision or covenant contained in this Agreement or
any of the other Transaction Documents to which it is a party or to perform any
of its respective duties under the Receivables or the Contracts;

 

9



--------------------------------------------------------------------------------

(j) the failure of AmeriCredit or AWC to pay when due any taxes, including
without limitation, sales, excise or personal property taxes payable in
connection with any of the Receivables or the Contracts;

 

(k) any repayment by any Indemnified Party of any amount previously distributed
in reduction of Net Investment which such Indemnified Party believes in good
faith is required to be made;

 

(l) the commingling by the Issuer, AmeriCredit, AWC or the Servicer of
Collections in respect of Receivables at any time with other funds;

 

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of Fundings by the
Issuer, AmeriCredit or AWC, the ownership of an interest in the Note, or any
Contract, Receivable or Related Security;

 

(n) the failure of any Lock-Box Bank to remit any amounts held in any Lock-Box
Account pursuant to the instructions of the Servicer, the Issuer, AmeriCredit,
AWC or the Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Lock-Box
Agreement) whether by reason of the exercise of set-off rights or otherwise;

 

(o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Issuer, AmeriCredit or AWC to qualify to do business or
file any notice of business activity report or any similar report;

 

(p) any failure of the Issuer to give reasonably equivalent value to AmeriCredit
or AWC, as applicable, in consideration of the purchase by the Issuer from
AmeriCredit or AWC, as the case may be, of any Receivable, or any attempt by any
Person to void, rescind or set-aside any such transfer under statutory
provisions or common law or equitable action, including, without limitation, any
provision of the Bankruptcy Code;

 

(q) any action taken by the Issuer, AmeriCredit, AWC or the Servicer (if the
Issuer, AmeriCredit or any Affiliate or designee of the Issuer or AmeriCredit)
in the enforcement or collection of any Receivable; or

 

(r) the use of the proceeds of any Funding;

 

provided, however, that if the Company enters into agreements for the purchase
of interests in receivables from one or more Other Transferors, the Company
shall allocate such Indemnified Amounts which are in connection with the
Liquidity Provider Agreement or the Credit Support Agreement to the Issuer and
each Other Transferor; and provided, further, that if such Indemnified Amounts
are attributable to the Issuer and not attributable to any Other Transferor,
each of the Issuer and AmeriCredit shall be jointly and severally liable for
such Indemnified Amounts or if such Indemnified Amounts are attributable to
Other Transferors and not attributable to the Issuer, such Other Transferors
shall be solely liable for such Indemnified Amounts.

 

10



--------------------------------------------------------------------------------

SECTION 4.2. Indemnity for Taxes, Reserves and Expenses.

 

(a) If after the date hereof, the adoption of any Law or bank regulatory
guideline or any amendment or change in the administration, interpretation or
application of any existing or future Law or bank regulatory guideline by any
Official Body charged with the administration, interpretation or application
thereof, or the compliance with any directive of any Official Body (in the case
of any bank regulatory guideline, whether or not having the force of Law):

 

(1) shall subject any Indemnified Party (or its applicable lending office) to
any tax, duty or other charge (other than Excluded Taxes (as defined in Section
4.4 hereof)) with respect to this Agreement, the Security Agreement, the Note,
the Net Investment, the Collateral or payments of amounts due hereunder, or
shall change the basis of taxation of payments to any Indemnified Party of
amounts payable in respect of this Agreement, the Net Investment, the
Collateral, the maintenance or financing of the Note or payments of amounts due
hereunder or its obligation to advance funds under the Liquidity Provider
Agreement, the Credit Support Agreement or otherwise in respect of this
Agreement, the Security Agreement, the Net Investment the Collateral or the
maintenance or financing of the Note or any interest therein (except for changes
in the rate of federal, state or local general corporate, franchise, net income
or other income or similar tax imposed on such Indemnified Party by the
jurisdiction in which such Indemnified Party’s principal executive office is
located);

 

(2) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System) against assets of,
deposits with or for the account of, or credit extended by, any Indemnified
Party or shall impose on any Indemnified Party or on the United States market
for certificates of deposit or the London interbank market any other condition
affecting this Agreement, the Security Agreement, the Net Investment, the
Collateral, the maintenance or financing of the Note or any interest therein or
payments of amounts due hereunder or its obligation to advance funds under the
Liquidity Provider Agreement, the Credit Support Agreement or otherwise in
respect of this Agreement, the Net Investment, the Collateral or the maintenance
or financing of the Note; or

 

(3) imposes upon any Indemnified Party any other expense (including, without
limitation, any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing) with respect to this Agreement, the Security Agreement, the Net
Investment, the Collateral, the maintenance or financing of the Note (or any
interest therein) or payments of amounts due hereunder or its obligation to
advance funds under the Liquidity Provider Agreement or the Credit Support
Agreement or otherwise in respect of this Agreement, the Net Investment, the
Collateral or the maintenance or financing of the Note; and the result of any of
the foregoing is to increase the cost to or to reduce the amount of any sum
received or receivable by such Indemnified Party with respect to this Agreement,
the Security Agreement, the Note, the Net Investment, the Collateral, the
obligations hereunder, the funding of any purchases hereunder, the Liquidity
Provider Agreement or the Credit Support Agreement, by an amount reasonably
deemed by such Indemnified Party to be material, then within 10 days after
demand by the Agent, either the Issuer or AmeriCredit shall pay to the Agent
such additional amount or amounts as will compensate such Indemnified Party for
such increased cost or reduction.

 

11



--------------------------------------------------------------------------------

(b) If any Indemnified Party shall have determined that after the date hereof,
the adoption of any applicable Law or bank regulatory guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Official Body, or any directive regarding capital
adequacy (in the case of any bank regulatory guideline, whether or not having
the force of law) of any such Official Body, has or would have the effect of
reducing the rate of return on capital of such Indemnified Party (or its parent)
as a consequence of such Indemnified Party’s obligations hereunder or with
respect hereto to a level below that which such Indemnified Party (or its
parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount reasonably deemed by such Indemnified Party to be material, then from
time to time, within 10 days after demand by the Agent, either the Issuer or
AmeriCredit shall pay to the Agent such additional amount or amounts as will
compensate such Indemnified Party (or its parent) for such reduction.

 

(c) The Agent or the Company will promptly notify the Issuer and AmeriCredit of
any event of which it has knowledge, occurring after the date hereof, which will
entitle an Indemnified Party to compensation pursuant to this Section 4.2. A
notice by the Agent claiming compensation under this Section and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error. In determining such amount, the Agent may use
any reasonable averaging and attributing methods.

 

(d) Anything in this Section 4.2 to the contrary notwithstanding, if the Company
enters into agreements for the acquisition of interests in receivables from one
or more Other Transferors, the Company shall allocate the liability for any
amounts under this Section 4.2 (“Section 4.2 Costs”) ratably to the Issuer and
AmeriCredit and each Other Transferor; provided, however, that if such Section
4.2 Costs are attributable to the Issuer and not attributable to any Other
Transferor, the Issuer and AmeriCredit shall be liable for the full amount of
such Section 4.2 Costs or if such Section 4.2 Costs are attributable to Other
Transferors and not attributable to the Issuer, such Other Transferors shall be
solely liable for such Section 4.2 Costs.

 

SECTION 4.3. Other Costs, Expenses and Related Matters.

 

(a) Each of the Issuer and AmeriCredit agrees, upon receipt of a written
invoice, to pay or cause to be paid, and to save the Company, the other Owners,
the Collateral Agent and the Agent harmless against liability for the payment
of, all reasonable out-of-pocket expenses (including, without limitation, all
reasonable attorneys’, accountants’ and other third parties’ fees and expenses,
any filing fees and expenses incurred by officers or employees of the Company or
any other Owners) incurred by or on behalf of the Company, any other Owners, the
Collateral Agent or the Agent (i) in connection with the negotiation, execution,
delivery and preparation of this Agreement, the Note and the Security Agreement
and any other Transaction Document and the transactions contemplated hereby and
thereby; and (ii) from time to time (a) relating to any amendments, waivers or
consents under this Agreement, the Note, the Security Agreement and any other
Transaction Document, (b) arising in connection with the Agent’s, the Company’s,
any other Owner’s or any of their agent’s enforcement or preservation of rights

 

12



--------------------------------------------------------------------------------

(including, without limitation, the perfection and protection of the Collateral
Agent’s security interest in the Collateral), or (c) arising in connection with
any audit, dispute, disagreement, litigation or preparation for litigation
involving this Agreement or any other Transaction Document (all of such amounts,
collectively, “Transaction Costs”).

 

(b) Either the Issuer or AmeriCredit shall pay to the Agent, for the account of
the Company or the other Owners, as applicable, on demand any Early Collection
Fee due on account of the Company’s investment allocated to a funding period on
a day prior to the last day of its funding period.

 

SECTION 4.4. Taxes. All payments made hereunder by the Issuer and AmeriCredit
(each a “payor”) to the Company, the Agent or any Liquidity Provider (each, a
“recipient”) shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and any other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority on any recipient (or any assignee of such parties) (such
non-excluded items being called “Taxes”), but excluding (i) franchise taxes and
taxes imposed on or measured by the recipient’s net income or gross receipts and
(ii) any tax that would not have been imposed but for the failure of such
recipient to provide and keep current any certification or other documentation
required to qualify for an exemption from, or reduced rate of, such Taxes (all
such excluded taxes, “Excluded Taxes”). In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:

 

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such authority; and

 

(c) pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.

 

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay such additional amounts (including any
penalties, interest or expenses) as shall be necessary in order that the net
amount received by the recipient after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such recipient would
have received had such Taxes not been asserted.

 

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

 

13



--------------------------------------------------------------------------------

ARTICLE V

 

THE AGENT

 

SECTION 5.1. Authorization and Action. The Company and each other Owner hereby
appoints and authorizes the Agent to act as its agent under this Agreement and
the other Transaction Documents with such powers and discretion as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. The Agent (which term as
used in this sentence and in Section 5.5 and the first sentence of Section 5.6
hereof shall include its affiliates and its own and its affiliates’ officers,
directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for the Company or any other Owner; (b) shall not
be responsible to the Company or any other Owner for any recital, statement,
representation, or warranty (whether written or oral) made in or in connection
with any Transaction Document or any certificate or other document referred to
or provided for in, or received by any of them under, any Transaction Document,
or for the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Transaction Document, or any other document referred to or
provided for therein or for any failure by any of the Issuer, AmeriCredit, AWC
or the Servicer or any other Person to perform any of its obligations
thereunder; (c) shall not be responsible for or have any duty to ascertain,
inquire into, or verify the performance or observance of any covenants or
agreements by any of the Issuer, AmeriCredit, AWC or the Servicer or the
satisfaction of any condition or to inspect the property (including the books
and records) of any of the Issuer, AmeriCredit, AWC or the Servicer or any of
their Subsidiaries or affiliates; (d) shall not be required to initiate or
conduct any litigation or collection proceedings under any Transaction Document;
and (e) shall not be responsible for any action taken or omitted to be taken by
it under or in connection with any Transaction Document, except for its own
gross negligence or willful misconduct. The Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care.

 

SECTION 5.2. Agent’s Reliance, Etc. The Agent shall be entitled to rely upon any
certification, notice, instrument, writing, or other communication (including,
without limitation, any thereof by telephone or telecopy) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel for any of the Issuer, AmeriCredit, AWC or the Servicer),
independent accountants, and other experts selected by the Agent. As to any
matters not expressly provided for by this Agreement, the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Owners, and such
instructions shall be binding on the Company and all of the other Owners;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to any Transaction
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Owners against any and all liability and expense which may
be incurred by it by reason of taking any such action.

 

SECTION 5.3. Rapid Amortization Event or Potential Rapid Amortization Event. The
Agent shall not be deemed to have knowledge or notice of the occurrence of a
Potential Rapid Amortization Event or a Rapid Amortization Event unless the
Agent has received written notice from the Company, any other Owner or the
Issuer specifying such Potential Rapid Amortization Event or Rapid Amortization
Event and stating that such notice is a “Notice of Rapid Amortization Event or
Potential Rapid Amortization Event”. In the event that the Agent receives such a
notice of the occurrence of a Potential Rapid Amortization Event or Rapid
Amortization Event, the Agent

 

14



--------------------------------------------------------------------------------

shall give prompt notice thereof to the Company and the other Owners. The Agent
shall (subject to Section 5.2 hereof) take such action with respect to such
Potential Rapid Amortization Event or Rapid Amortization Event as shall
reasonably be directed by the Majority Owners, provided that, unless and until
the Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Rapid Amortization Event or Rapid Amortization Event as it
shall deem advisable in the best interest of the Company.

 

SECTION 5.4. Agent and Affiliates. To the extent that the Agent or any of its
affiliates shall become an Owner, the Agent or such affiliate, in such capacity,
shall have the same rights and powers hereunder as any other Owner and may
exercise the same as though it were not acting as the Agent or such affiliate
(as the case may be). Barclays (and any successor acting as Agent) and its
affiliates may (without having to account therefor to the Company or any other
Owner) accept deposits from, lend money to, make investments in, provide
services to, and generally engage in any kind of lending, trust, or other
business with any of the Issuer, AmeriCredit, AWC and the Servicer or any of
their Subsidiaries or affiliates as if it were not acting as Agent, and Barclays
(and any successor acting as Agent or such affiliate) and its affiliates may
accept fees and other consideration from any of the Issuer, AmeriCredit, AWC and
the Servicer or any of their Subsidiaries or Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to the Company or any other Owner.

 

SECTION 5.5. Indemnification of the Agent. Each Owner (other than the Company)
agrees to indemnify the Agent (to the extent not reimbursed by the Issuer),
ratably in accordance with its share of the outstanding principal balance of the
Note, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees), or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent (including by the Company or any
other Owner) in any way relating to or arising out of this Agreement or any
other Transaction Document or the transactions contemplated thereby or any
action taken or omitted by the Agent under this Agreement or any other
Transaction Document, provided that no Owner shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Agent. Without limitation of the foregoing, each Owner
(including the Company but only to the extent that the Company is reimbursed by
the Issuer for such expenses) agrees to reimburse the Agent, ratably in
accordance with its share of the outstanding principal balance of the Note,
promptly upon demand for any out-of-pocket expenses (including attorneys’ fees)
incurred by the Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Transaction Documents, to the extent that such
expenses are incurred in the interests of or otherwise in respect of the Owners
hereunder and/or thereunder and to the extent that the Agent is not reimbursed
for such expenses by the Issuer. The agreements contained in this Section shall
survive payment in full of the Net Investment and all other amounts payable
under this Agreement.

 

SECTION 5.6. Non-Reliance. Each Owner agrees that it has, independently and
without reliance on the Agent or the Company or any other Owner, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Receivables, the Contracts, the Issuer, AmeriCredit, AWC and the
Servicer and their respective Subsidiaries and

 

15



--------------------------------------------------------------------------------

decision to enter into this Agreement and that it will, independently and
without reliance upon the Agent, the Company or any other Owner, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under the Transaction Documents. Except for notices, reports, and other
documents and information expressly required to be furnished to the Company and
the other Owners by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide the Company or any other Owner with any credit or
other information concerning the affairs, financial condition, or business of
any of the Issuer, AmeriCredit, AWC or the Servicer or any of their respective
Subsidiaries or affiliates that may come into the possession of the Agent or any
of its affiliates.

 

SECTION 5.7. Resignation of Agent. The Agent may resign at any time by giving
notice thereof to the Company, the other Owners and the Issuer. Upon any such
resignation, the Majority Owners shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Majority Owners
and shall have accepted such appointment within thirty (30) days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Company and the other Owners, appoint a successor Agent which
shall be a commercial bank organized under the laws of the United States having
combined capital and surplus of at least $100,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor, such successor shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article V shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.

 

SECTION 5.8. Payments by the Agent. Unless specifically allocated to an Owner
pursuant to the terms of this Agreement, all amounts received by the Agent on
behalf of the Owners shall be paid by the Agent to the Owners (at their
respective accounts designated in writing to the Agent) in accordance with their
respective related pro rata interests in the Net Investment on the Business Day
received by the Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Agent shall use its reasonable efforts to pay
such amounts to the Owners on such Business Day, but, in any event, shall pay
such amounts to the Owners in accordance with their respective related pro rata
interests in the Net Investment not later than the following Business Day.

 

ARTICLE VI

 

MISCELLANEOUS

 

SECTION 6.1. Term of Agreement. This Agreement shall terminate on the date
following the Termination Date upon which the Net Investment has been reduced to
zero, all accrued Discount and Servicing Fees have been indefeasibly paid in
full and all other Aggregate Unpaids have been indefeasibly paid in full, in
each case, in cash; provided, however, that (i) the rights and remedies of the
Company, the other Owners and the Agent with respect to any representation and
warranty made or deemed to be made by the Issuer pursuant to this Agreement,
(ii) the indemnification and payment provisions of Article IV, and (iii) the
agreement set forth in Section 6.9 hereof, shall be continuing and shall survive
any termination of this Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 6.2. Waivers; Amendments.

 

(a) No failure or delay on the part of the Company, the Agent or any other
Owners in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

 

(b) Any provision of this Agreement or any other Transaction Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Issuer, the Servicer, the Company and the Majority Owners (and, if
Article V or the rights or duties of the Agent are affected thereby, by the
Agent); provided that no such amendment or waiver shall, unless signed by each
Owner directly affected thereby, (i) increase the Commitment of the Company,
(ii) reduce the Net Investment or rate of interest to accrue thereon or any fees
or other amounts payable hereunder, (iii) postpone any date fixed for the
payment of any scheduled distribution in respect of the Net Investment or
interest with respect thereto or any fees or other amounts payable hereunder or
for termination of the Commitment, (iv) change the percentage of the Owners
which shall be required for the Owners or any of them to take any action under
this section or any other provision of this Agreement, (v) release all or
substantially all of the property with respect to which a security or ownership
interest therein has been granted hereunder or under the Security Agreement to
the Agent or the Owners or (vi) extend or permit the extension of the Commitment
Termination Date. In the event the Agent requests the Company’s or any other
Owner’s consent pursuant to the foregoing provisions and the Agent does not
receive a consent (either positive or negative) from the Company or such Owner
within 10 Business Days of the Company’s or any other Owner’s receipt of such
request, then the Company or such Owner (and its percentage interest hereunder)
shall be disregarded in determining whether the Agent shall have obtained
sufficient consent hereunder.

 

SECTION 6.3. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing (including telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other party
at its address or telecopy number set forth below or at such other address or
telecopy number as such party may hereafter specify for the purposes of notice
to such party. Each such notice or other communication shall be effective (i) if
given by telecopy, when such telecopy is transmitted to the telecopy number
specified in this Section 6.3 and confirmation is received, (ii) if given by
mail, three (3) Business Days following such posting, if postage prepaid, or if
sent via U.S. certified or registered mail, (iii) if given by overnight courier,
one (1) Business Day after deposit thereof with a national overnight courier
service, or (iv) if given by any other means, when received at the address
specified in this Section 6.3. However, anything in this Section 6.3 to the
contrary notwithstanding, the Issuer hereby authorizes the Company to effect
Subsequent Fundings, funding period and interest rate selections based on
telephonic notices made by any Person which the Company in good faith believes
to be acting on behalf of the Issuer. The Issuer agrees to deliver promptly to
the Company a written confirmation of each telephonic notice signed by an
authorized officer of Issuer. However, the absence of such confirmation shall
not affect the validity of such notice. If the written confirmation differs in
any material respect from the action taken by the Company, the records of the
Company shall govern absent manifest error.

 

17



--------------------------------------------------------------------------------

If to the Company:

 

Sheffield Receivables Corporation

c/o Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Asset Securitization Group

Telephone: (212) 412-7618

Telecopy:   (212) 412-6846

(with a copy to the Agent)

 

If to the Issuer:

 

AmeriCredit Repurchase Trust

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Asset Backed Securities Administration

 

Payment Information: [Forthcoming]

 

with a copy to:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy:   (817) 302-7942

 

If to AmeriCredit:

 

AmeriCredit Financial Services, Inc.

801 Cherry Street - Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Telephone: (817) 302-7022

Telecopy:   (817) 302-7942

 

If to the Agent:

 

Barclays Bank PLC

200 Park Avenue

New York, New York 10166

Attention: Asset Securitization Group

Telephone: (212) 412-3266

Telecopy:   (212) 412-6846

 

18



--------------------------------------------------------------------------------

Payment Information:

ABA: 026002574

DDA: 050791516

Name: Sheffield 4(2) Funding Account

Bank: Barclays Bank

 

SECTION 6.4. Governing Law; Submission to Jurisdiction; Integration.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
ISSUER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. The Issuer hereby irrevocably waives, to the fullest extent it may
effectively do so, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Nothing in this Section 6.4 shall affect the right of the
Company to bring any action or proceeding against the Issuer or its property in
the courts of other jurisdictions.

 

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

 

(c) This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

(d) Each of the Issuer and AmeriCredit hereby appoints Corporation Service
Company, located at 80 State Street, Albany, New York 12207-2543 as the
authorized agent upon whom process may be served in any action arising out of or
based upon this Agreement, the other Transaction Documents to which the Issuer
is a party or the transactions contemplated hereby or thereby that may be
instituted in the United States District Court for the Southern District of New
York and of any New York State court sitting in The City of New York by the
Company, the Agent, any Owner, the Collateral Agent or any assignee of any of
them.

 

SECTION 6.5. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 6.6. Successors and Assigns.

 

(a) This Agreement shall be binding on, and inure to the benefit of, the Agent,
the Owners, the Issuer and AmeriCredit, and their respective successors and
assigns; provided, however, that neither AmeriCredit nor the Issuer may assign
any of its rights or delegate any of its duties hereunder or under the Master
Receivables Purchase Agreement or under any of the other Transaction Documents
to which it is a party without the prior written consent of the Agent except as
may be otherwise expressly provided in the Master Receivables Purchase Agreement
or the other Transaction Documents, except that AmeriCredit may delegate its
duties under any Transaction Document with respect to the servicing of and
collections on certain Receivables to AmeriCredit Financial Services of Canada
Ltd. without first obtaining such consent (which delegation by AmeriCredit of
any of its duties under any Transaction Document shall not relieve AmeriCredit
of its responsibility with respect to such duties). No provision of this
Agreement shall in any manner restrict the ability of the Company or any other
Owner to assign, participate, grant security interests in, or otherwise transfer
any portion of the Note or interest therein.

 

(b) Without limiting the foregoing, the Company may, from time to time, with
prior or concurrent notice to the Issuer and the Servicer, in one transaction or
a series of transactions, assign all or a portion of the Note and the Net
Investment and its rights and obligations under this Agreement and any other
Transaction Documents to which it is a party to a Conduit Assignee. Upon and to
the extent of such assignment by the Company to a Conduit Assignee, (i) such
Conduit Assignee shall be the owner of the assigned portion of the Note and the
Net Investment, (ii) the related administrative agent for such Conduit Assignee
will act as the Agent for such Conduit Assignee, with all corresponding rights
and powers, express or implied, granted to the Agent hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee and its liquidity
support provider(s) and credit support provider(s) and other related parties
shall have the benefit of all the rights and protections provided to the Company
and its Liquidity Provider(s) and Credit Support Provider(s), respectively,
herein and in the other Transaction Documents (including, without limitation,
any limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Company’s
obligations, if any, hereunder or any other Transaction Document, and the
Company shall be released from such obligations, in each case to the extent of
such assignment, and the obligations of the Company and such Conduit Assignee
shall be several and not joint, (v) all distributions in respect of the Net
Investment shall be made to the applicable agent or administrative agent, as
applicable, on behalf of the Company and such Conduit Assignee on a pro rata
basis according to their respective interests, (vi) the definition of the term
“CP Rate” with respect to the portion of the Net Investment funded with
commercial paper issued by the Company from time to time shall be determined in
the manner set forth in the definition of “CP Rate” applicable to the Company on
the basis of the interest rate or discount applicable to commercial paper issued
by such Conduit Assignee (rather than the Company), (vii) the defined terms and
other terms and provisions of this Agreement and the other Transaction

 

20



--------------------------------------------------------------------------------

Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Agent or administrative agent with respect to the Conduit
Assignee, the parties will execute and deliver such further agreements and
documents and take such other actions as the Agent or such administrative agent
may reasonably request to evidence and give effect to the foregoing. No
assignment may be made pursuant to this clause (b) without the prior consent of
AmeriCredit, which consent may only be withheld by AmeriCredit for a
commercially reasonable purpose.

 

(c) The Issuer hereby agrees and consents to the assignment by the Company from
time to time of all or any part of its rights under, interest in and title to
this Agreement, the other Transaction Documents and the Note to any Approved
Liquidity Provider. In addition, the Issuer hereby consents to and acknowledges
the assignment by the Company of all of its rights under, interest in and title
to this Agreement, the other Transaction Documents and the Note to the
Collateral Agent.

 

SECTION 6.7. Waiver of Confidentiality. The Company, any other Owner and the
Agent, severally and with respect to itself only, covenants and agrees that any
nonpublic information obtained by it pursuant to this Agreement or the other
Transaction Documents shall be held in confidence (it being understood that
documents provided to the Agent hereunder may in all cases be distributed by the
Agent to the Company and any other Owner) except that the Company or the Agent
or any other Owner may disclose such information (i) pursuant to the order of
any court or administrative agency or in any pending legal or administrative
proceeding provided that, unless prohibited by Law, the Company, any other Owner
or the Agent, as applicable, shall provide prompt notice of such order to the
affected party, (ii) upon the request or demand of any regulatory authority
having jurisdiction over the Company, any other Owner or the Agent or any of its
affiliates, (iii) to the extent that such information becomes publicly available
other than by reason of improper disclosure by Company, any other Owner or the
Agent, (iv) to its affiliates, employees, legal counsel, independent auditors
and other experts or agents who need to know such information and are informed
of the confidential nature of such information, (v) for purposes of establishing
a “due diligence” defense, (vi) which was available to the Company, any other
Owner or the Agent on a nonconfidential basis from a source other than the
affected party, provided that such source was not to the knowledge of the
Company, any other Owner or the Agent bound by a confidentiality agreement with
the affected party, (vii) has been independently acquired or developed by the
Company, any other Owner or the Agent without violating any of the Company, any
other Owner or the Agent ‘s obligations under this engagement letter or (viii)
at any time following the date three years after the date of this Agreement. No
disclosure pursuant to subsection (viii) shall be made if the confidential
information consists of non-public personal information, which shall include all
Personally Identifiable Financial Information (as defined herein) in any list,
description or other grouping of consumers/customers, and publicly available
information pertaining to them, that is derived using any Personally
Identifiable Financial Information that is not publicly available, and shall
further include all Non-Public Personally Identifiable Information as defined by
federal regulations implementing the Gramm-Leach-Bliley Act, as amended from
time to time. “Personally Identifiable Financial Information” means any
information a consumer provides to a party in order to obtain financial product
or service, any information a party otherwise obtains about a consumer in
connection with providing a financial product or service to that consumer, and
any information about consumer resulting from any transaction involving a
financial product or service between a party and a consumer. Personally
Identifiable Financial Information may include, without limitation, a consumer’s
first and last

 

21



--------------------------------------------------------------------------------

name, physical address, zip code, e-mail address, phone number, Social Security
number, birth date, account number and any information that identifies, or when
tied to the above information may identify, a consumer.

 

SECTION 6.8. Confidentiality Agreement. Each of the Issuer and AmeriCredit
hereby agrees that it will not disclose the contents of this Agreement or any
other proprietary or confidential information of the Company, the Agent, the
Collateral Agent or any Liquidity Provider to any other Person except (i) its
auditors and attorneys, employees or financial advisors (other than any
commercial bank) and any nationally recognized rating agency, provided such
auditors, attorneys, employees, financial advisors or rating agencies are
informed of the highly confidential nature of such information or (ii) as
otherwise required (x) by applicable law, (y) under the Securities Exchange Act
of 1934, as amended, in connection with an offering of securities issued by the
Issuer or an Affiliate thereof, or (z) by order of a court of competent
jurisdiction (provided, however, that in the case of this clause (z) no such
disclosure shall occur without the prior review by the Agent of the material to
be disclosed).

 

SECTION 6.9. No Bankruptcy Petition Against the Company. The Issuer, AmeriCredit
and each other Owner hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all outstanding Commercial
Paper or other indebtedness of the Company or any Conduit Assignee, it will not
institute against, or join any other Person in instituting against, the Company
or any Conduit Assignee, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of the
United States or any state of the United States.

 

SECTION 6.10. Further Assurances. The Issuer agrees to do such further acts and
things and to execute and deliver to the Company or the Collateral Agent such
additional assignments, agreements, powers and instruments as are required by
the Company to carry into effect the purposes of this Agreement or the Security
Agreement or to better assure and confirm unto the Company or the Collateral
Agent its rights, powers and remedies hereunder or thereunder.

 

SECTION 6.11. Headings. Section headings used in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

SECTION 6.12. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust Company but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other related documents; provided, however, that no provision
of this Agreement shall be construed to relieve the Owner Trustee from liability
for its own grossly negligent action, its own grossly negligent failure to act,
its action in bad faith or its own willful misconduct.

 

22



--------------------------------------------------------------------------------

SECTION 6.13. Intended Tax Characterization. The parties hereto agree that it is
their mutual intent that, for all applicable tax purposes, the Note will
constitute indebtedness and that for all applicable tax purposes, accordingly,
the Issuer or its owner will be treated as owner of the Collateral. Further,
each party hereto and the holder of the Note (or an interest therein) (by
receiving and holding the Note or an interest therein), hereby covenants to
every other party hereto to treat the Note as indebtedness for all applicable
tax purposes in all tax filings, reports and returns and otherwise, and further
covenants that neither it nor any of its Affiliates will take, or participate in
the taking of or permit to be taken, any action that is inconsistent with the
treatment of the Note as indebtedness for tax purposes unless otherwise directed
by law, rule or regulation or order of any governmental authority. All
successors and assigns of the parties hereto shall be bound by the provisions
hereof.

 

SECTION 6.14. No Recourse. No recourse under or with respect to any obligation,
covenant or agreement (including, without limitation, the payment of any fees or
any other obligations) of the Company or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any incorporator, affiliate, stockholder, officer, employee or
director of the Company, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise (except to the
extent that recourse against the Company arises from the gross negligence or
willful misconduct of the Company); it being expressly agreed and understood
that the agreements of the Company contained in this Agreement and all of the
other agreements, instruments and documents entered into by it pursuant hereto
or in connection herewith are, in each case, solely the corporate obligations of
the Company, and that no personal liability whatsoever shall attach to or be
incurred by any incorporator, stockholder, affiliate, officer, employee or
director of the Company, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of the Company contained in this
Agreement or in any other such instruments, documents or agreements, or which
are implied therefrom, and that any and all personal liability of each
incorporator, stockholder, affiliate, officer, employee or director of the
Company, or any of them, for breaches by the Company of any such obligations,
covenants or agreements, which liability may arise either at common law or at
equity, or by statute or constitution, or otherwise, is hereby expressly waived
except to the extent that such personal liability of the Company arises from the
gross negligence or willful misconduct of the Company. The provisions of this
Section 6.14 shall survive the termination of this Agreement.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer, the Company, the Agent and AmeriCredit have
caused this Note Purchase Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.

 

   

AMERICREDIT REPURCHASE TRUST,

   

  as Issuer

   

By:

 

WILMINGTON TRUST COMPANY,

       

not in its individual capacity but solely as Owner Trustee

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

$400,000,000

 

SHEFFIELD RECEIVABLES CORPORATION,

Commitment

 

  as Company

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

BARCLAYS BANK PLC,

   

  as Agent

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

AMERICREDIT FINANCIAL SERVICES, INC.

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

24



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF

VARIABLE FUNDING NOTE

 

New York, New York

August 19, 2004

 

FOR VALUE RECEIVED, the undersigned, AmeriCredit Repurchase Trust, a Delaware
statutory trust (the “Issuer”), promises to pay to the order of BARCLAYS BANK
PLC, as Agent, on behalf of the Company, on the date specified in Section 2.1 of
the Note Purchase Agreement (as hereinafter defined, at 801 Cherry Street, Fort
Worth, Texas 76102, in lawful money of the United States of America and in
immediately available funds, the principal amount of Four Hundred Million
Dollars ($400,000,000), or, if less, the aggregate unpaid principal amount of
all Fundings made by the Company to the Issuer pursuant to the Note Purchase
Agreement and the Security Agreement and to pay interest at such office, in like
money, from the date hereof on the unpaid principal amount of such Fundings from
time to time outstanding at the rates and on the dates specified in the Note
Purchase Agreement and the Security Agreement.

 

The Agent is authorized to record, on the schedules annexed hereto and made a
part hereof or on other appropriate records of the Agent, the date and the
amount of each Funding made by the Company, each continuation thereof, the
funding period for such Funding and the date and amount of each payment or
prepayment of principal thereof. Any such recordation shall constitute prima
facie evidence of the accuracy of the information so recorded; provided that the
failure of the Agent to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Issuer hereunder, under the
Note Purchase Agreement or under the Security Agreement in respect of the
Fundings.

 

This Variable Funding Note is the Note referred to in the Note Purchase
Agreement, dated as of August 19, 2004 (as amended, supplemented, or otherwise
modified and in effect from time to time, the “Note Purchase Agreement”), among
the Company, the Issuer and Barclays Bank PLC, as agent for the Company (in such
capacity, the “Agent”), and is entitled to the benefits thereof. Capitalized
terms used herein and not defined herein have the meanings given them in the
Note Purchase Agreement.

 

This Variable Funding Note is subject to optional and mandatory prepayment as
provided in the Note Purchase Agreement and the Security Agreement.

 

Upon the occurrence of a Rapid Amortization Event, the Company shall have all of
the remedies specified in the Security Agreement. The Issuer hereby waives
presentment, demand, protest, and all notices of any kind.



--------------------------------------------------------------------------------

THIS VARIABLE FUNDING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

AmeriCredit Repurchase Trust,
as Issuer

By: WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

Schedule 1 to

VARIABLE FUNDING NOTE

 

Principal

Of

Fundings

--------------------------------------------------------------------------------

 

Discount

on

Fundings

--------------------------------------------------------------------------------

 

Prepayment

of

Fundings

--------------------------------------------------------------------------------

  Notation
By


--------------------------------------------------------------------------------

 

Date